Name: 80/208/EEC: Commission Decision of 25 January 1980 refusing to accept the scientific character of the apparatus described as 'Microdyne-Telemetry Receiver, model 1100 AR'
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  mechanical engineering;  tariff policy
 Date Published: 1980-02-21

 Avis juridique important|31980D020880/208/EEC: Commission Decision of 25 January 1980 refusing to accept the scientific character of the apparatus described as 'Microdyne-Telemetry Receiver, model 1100 AR' Official Journal L 046 , 21/02/1980 P. 0038 - 0038 Greek special edition: Chapter 02 Volume 8 P. 0170 COMMISSION DECISION of 25 January 1980 refusing to accept the scientific character of the apparatus described as "Microdyne-Telemetry Receiver, model 1100 AR" (80/208/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 14 June 1979, the Government of Italy requested the Commission to invoke the procedure at present laid down in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Microdyne-Telemetry Receiver, model 1100 AR", to be used for the reception of time signals, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 15 November 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination showed that the apparatus in question is a radio-receiver for wavelengths measuring several metres and adapted for the reception of signals transmitted by satellites ; whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas apparatus of the same kind are principally used for the realization of non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Microdyne-Telemetry Receiver, model 1100 AR", is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 January 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.